Citation Nr: 1826742	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-33 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to April 10, 2008, and a rating in excess of 40 percent thereafter, for a lumbar spine disability. 

2.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity.  

3.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity.  

4.  Entitlement to an effective date prior to June 9, 2006, for the grant of service connection for a lumbar spine disability.

5.  Entitlement to additional compensation for the Veteran's dependent daughter.  





REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1981 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013, October 2014, and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In the September 2014 supplemental statement of the case, the RO characterized the Veteran's claim regarding radiculopathy of the lower right extremity as one for an earlier effective date for the grant of service connection.  However, as discussed in more detail below, because such neurologic issues are part and parcel of spine disability issues, the Board finds that this claim is better characterized as one for an increased staged rating.  

The Board notes that the Veteran has perfected an appeal as to the issue of entitlement to additional compensation for his dependent daughter.  This issue was certified to the Board in May 2016.  Accordingly, the Board had taken jurisdiction over this issue and will decide it herein.  

The issue of whether there is clear and unmistakable error (CUE) in a January 1998 rating decision has been raised in an October 2014 statement by the Veteran; however, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACTS

1.  Prior to April 10, 2008, the Veteran's lumbar spine disability was productive of symptoms such as painful motion, and from April 10, 2008, his lumbar spine disability was productive of forward flexion 30 degrees or less, but not ankylosis.   

2.  In an October 2014 Statement in Support of Claim, the Veteran indicated that he never experienced radiculopathy in his lower right extremity.  

3.  Prior to January 25, 2012, the Veteran's radiculopathy of the lower left extremity has been productive of mild symptomology.  However, since January 25, 2012, the Veteran's left lower extremity radiculopathy has been productive of, at most, moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.

4.  The Veteran first sought service connection for a lumbar spine disability in a June 1997 claim.  The RO denied service connection in a January 1998 rating decision.  

5.  There is no evidence that the Veteran perfected an appeal of the January 1998 rating decision, or that he submitted new and material evidence within a year of the January 1998 rating decision; therefore, the January 1998 rating decision became final. 

6.  The Veteran filed his claim to reopen service connection for a lumbar spine disability on June 9, 2006.

7.  The Veteran did not submit the required dependency documentation for his daughter within one year of notification of the February 2013 rating decision.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent from June 9, 2006, and in excess of 40 percent from April 10, 2008, for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.71a, Diagnostic Code (DC) 5237 (2017).  

2.  The criteria for an effective date prior to June 9, 2006, for the award of service connection for a lumbar spine disability, have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400, 3.816 (2017).  

3.  The criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.124(a), DC 8520 (2017).  

4.  The criteria for an initial rating of 10 percent, but no higher, for radiculopathy of the left lower extremity have been met, but the criteria for a rating in excess of 20 percent from January 25, 2012, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.124(a), DC 8520 (2017).  

5.  The criteria for entitlement to the award of additional compensation for the Veteran's dependent daughter have not been met.  38 U.S.C. §§ 1115, 5101, 5110 (2012); 38 C.F.R. §§ 3.4, 3.31, 3.204, 3.401 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claims 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1 (2017). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the action.  38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45 (2017).  

Additionally, when evaluating a musculoskeletal disability, VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); see also 38 C.F.R. § 4.59 (2017). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  However, the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

a. Lumbar Spine Disability 

Currently, the Veteran's lumbar spine disability is rated under Diagnostic Code (DC) 5237.  The Veteran has been rated 10 percent from June, 9, 2006, the date of his claim to reopen, and 40 percent from April 10, 2008.  The Veteran contends these ratings do not adequately reflect the severity of his lumbar spine disability.  

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degree; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237 (2017).

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent evaluation is warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is granted if the Veteran has unfavorable ankylosis of the entire spine.  Id.  

Several "Notes" following the criteria of the General Rating Formula for Diseases and Injuries of the Spine provide information and insight necessary for the Formula's utilization in determining the assignment of appropriate disability ratings for musculoskeletal conditions.  Pertinent to the increased rating claim on appeal, "Note 2" instructs that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5237.

"Note 5" instructs that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

"Note 6" instructs that intervertebral disc syndrome (IVDS) is to be evaluated either under the General Rating Formula for Diseases and Injuries of Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2017).    

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted where there are incapacitating episodes totaling at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  

On VA examination in November 2006, the Veteran reported constant lower back pain.  He was noted to have low back pain due to paraspinal muscle spasm and back sprain.  On examination, range of motion measurements for the thoracolumbar spine were as follows:  forward flexion to 80 degrees, extension to 30 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, right and left lateral rotation to 45 degrees.  Gait was noted to be normal.  

On VA examination in April 2008, the Veteran reported lower back pain which flared up on a daily basis in association with normal activities.  The VA examiner noted no evidence of soft tissue swelling, deformity of the lumbar spine, or muscle spasm.  However, the Veteran experienced marked tightness of the lumbar musculature in association with painful limitation of low back motion.  The Veteran reported pain upon forward flexion and was unable to flex more than 10 degrees.  No further range of motion measurements were reported.  

On VA examination in January 2012, the Veteran reported lower back pain with daily flare-ups.  A diagnosis of lumbar arthritis was provided.  On examination, range of motion measurements for the thoracolumbar spine were as follows:  forward flexion to 30 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  The Veteran had functional loss and impairment due to his lumbar spine disability which resulted in less movement than normal and pain on movement.  He did not have muscle atrophy.  The Veteran had IVDS, but no incapacitating episodes were noted for the 12 months prior to the date of examination.  

On VA examination in June 2014, the Veteran reported constant pain that worsened when bending over, walking, or prolonged sitting.  He did not report flare-ups that impacted the function of the lumbar spine.  On examination, range of motion measurements for the thoracolumbar spine were as follows:  forward flexion to 45 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right and left lateral rotation to 30 degrees or greater.  He did not have any further limitation of range of motion or any functional loss or impairment due to his lumbar spine.  No muscle atrophy was noted.  No ankylosis of the spine was noted.  The examiner did not find IVDS.  

Also of record are VA outpatient treatment records that show the Veteran receives consistent follow-up treatment for his lumbar spine disability.  These records provide no indication that the Veteran's lumbar spine symptomatology is worse than what is reflected in the VA examination reports of record. 

Additionally, the Veteran's private outpatient treatment reports are of record.  On December 2009 examination, average range of motion measurements for the thoracolumbar spine were as follows:  forward flexion to 42 degrees, extension to 13 degrees, right lateral flexion to 21 degrees, left lateral flexion to 16 degrees, right lateral rotation to 25 degrees and left lateral rotation to 15 degrees.  On February 2010 examination, average range of motion measurements for the thoracolumbar spine were as follows:  forward flexion to 39 degrees, extension to 9 degrees, right lateral flexion to 16 degrees, left lateral flexion to 23 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 20 degrees.

Finally, of record are the Veteran's lay statements concerning his symptomatology.  He maintains that he has suffered from this lower back disability since separation from service.  

In light of the foregoing, the Board finds that the Veteran's lumbar spine disability does not warrant an initial rating in excess of 10 percent from June 9, 2006.  A rating above 10 percent would require forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Although the Veteran was noted to have muscle spasm, it was not severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237.  Further, his combined range of motion of the lumbar spine was greater than 235 degrees.  Id.  However, the Veteran's symptoms are sufficient to establish painful motion.  See DeLuca, 8 Vet. App. at 206; see also Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  

Therefore, based on the preponderance of the evidence, the Board finds that the current 10 percent rating adequately contemplates any functional impairment that the Veteran experienced from June 9, 2006.  

Additionally, the Board finds that the Veteran's lumbar spine disability does not warrant a rating in excess of 40 percent from April 10, 2008.  In the April 2008 VA examination, the Veteran was noted to be unable to forward flex more than 10 degrees.  Similarly, in a January 2012 VA examination, forward flexion was measured at 30 degrees.  Thus, the Board finds that the Veteran met the criteria for a 40 percent disability rating beginning on April 10, 2008.  However, range of motion measurements conducted by the VA in June 2014, and by the Veteran's private physician in December 2009 and February 2010, reflects forward flexion measurements greater than 30 degrees.  Further, these examinations reflect no ankylosis of the thoracolumbar spine.  As such, an increased rating for this period is not warranted.  

In sum, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent, from June 9, 2006, and a rating in excess of 40 percent, from April 10, 2008, for the Veteran's lumbar spine disability.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   




b. Right and Left Lower Extremity Radiculopathy 

The Veteran also contends that he is entitled to increased ratings for the service-connected radiculopathy of both lower extremities.  

By way of background, the Veteran was initially service connected for radiculopathy of the lower right extremity in a February 2013 rating decision.  The rating decision granted service connection due to a January 25, 2012, VA examination providing a diagnosis of radiculopathy for the right lower extremity.  Accordingly, the Veteran was assigned an effective date of January 25, 2012.  

On December 3, 2013, the Veteran filed a claim for service connection for radiculopathy of the left lower extremity as secondary to the service-connected lumbar spine disability.  An October 2014 rating decision granted service connection for radiculopathy of the left lower extremity effective December 3, 2013, the date of claim. 

Currently, the Veteran's bilateral lower extremity radiculopathy is rated under DC 8520 for the paralysis of the sciatic nerve.  

Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and where flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2012).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.    
The Board observes that the terms "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).  

On VA examination in June 2006, the Veteran reported occasional complaints of numbness, tingling, and burning into the bilateral buttocks and lower extremities.  He described this as occurring unpredictably.  The examiner did not diagnose any neurological problems in the bilateral lower extremities.  

On VA examination in April 2008, the Veteran reported constant pain in his lower back with radicular symptoms down both lower extremities, which was more pronounced in the left than on the right.  He reported that these radicular symptoms occurred one to two times a week and lasted between 15 to 35 minutes.  He further reported a constant tingling sensation in the toes, bilaterally, which was also more pronounced in the left than on the right lower extremity.  However, the VA examiner did not provide a formal diagnosis of radiculopathy of either lower extremity.  

On VA examination in January 2012, the Veteran was noted to have radicular pain and symptoms due to radiculopathy.  He was noted to have moderate constant pain in the right lower extremity and no constant pain in the left lower extremity.  Moderate intermittent pain was noted for the right lower extremity and no intermittent pain was noted for the left lower extremity.  Moderate numbness was noted in the right lower extremity and no numbness was noted in the left lower extremity.  The overall severity of radiculopathy of the right lower extremity was noted to be moderate and the left lower extremity was not affected.   

On VA examination in June 2014, the Veteran reported radiating pain down the left leg.  He was noted to present with radicular pain.  No constant pain was noted for either lower extremity.  No intermittent pain was noted for the right lower extremity, and moderate intermittent pain was noted for the left lower extremity.  No paresthesias and/or dysesthesias were noted for the right lower extremity; however, mild paresthesias and/or dysesthesias were noted for the left lower extremity.  No numbness was noted in the right lower extremity; however, mild numbness was noted in the left lower extremity.  The overall severity of radiculopathy of the left lower extremity was noted to be mild, and the right lower extremity was not affected.  

Finally, of record are the Veteran's lay statements concerning his symptomatology.  In an October 2010 Statement in Support of Claim, he maintains that he has been suffering from numbness and tingling in his left leg since the accident in service, and that the nerve damage is severe.  The Veteran further claims that he had never experienced radiculopathy in his right leg.  

In light of the foregoing, the Board finds that the Veteran's radiculopathy of the right lower extremity does not warrant an initial rating in excess of 20 percent, nor is a compensable rating warranted prior to January 23, 2012.  38 C.F.R. § 4.124a, DC 8520.  The Veteran himself, in his October 2014 statement, indicated that he never experienced radiculopathy in his right lower extremity.  Although the Board will not disturb the existing 20 percent rating for radiculopathy of the right lower extremity, there is no probative evidence of moderately severe incomplete paralysis of the sciatic nerve to warrant an increased rating. 

Regarding the left lower extremity, the Board finds that the Veteran is entitled to an initial disability rating of 10 percent prior to January 23, 2012.  The Board notes that neurological manifestations in the lower extremities are part and parcel of diseases and injuries of the spine and are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Accordingly, the Board will review the rating for radiculopathy of the lower left extremity in conjunction with the Veteran's initial June 2006 claim to reopen.  

Although the Veteran was not formally diagnosed with radiculopathy at the November 2006 and April 2008 VA examinations, he did report radicular symptoms.  Specifically, during the April 2008 examination, he reported a tingling sensation in his toes that was more pronounced in his left lower extremity.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that he exhibited mild symptoms of radiculopathy of the left lower extremity prior to January 25, 2012.  The Board further finds that the Veteran's report of symptomology is most closely aligned with mild incomplete paralysis of the sciatic nerve, but no more.  

The Board further finds that a 20 percent rating is warranted for radiculopathy of the left lower extremity effective January 25, 2012.  Although the Veteran did not have indications of radiculopathy in the left lower extremity on examination in January 2012, he has competently and credibly stated that it was his left leg in which he expressed the radiculopathy, and not the right.  Further, the June 2014 VA examination noted that the Veteran presented with moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in the left lower extremity.  The Board finds that the Veteran's symptomology from January 25, 2012, is most closely aligned with a moderate incomplete paralysis of the sciatic nerve, but does not rise to the level of moderately severe incomplete paralysis.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 20 percent for radiculopathy of the lower right extremity.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board further finds that the evidence supports an initial rating of 10 percent, but no higher, and a rating of 20 percent, effective January 25, 2012, for radiculopathy of the lower left extremity.  Id.   

II. Earlier Effective Date for Lumbar Spine Disability

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from active service.  

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claims in this case were filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.  

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administers by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claims must identify the benefit sought. 

Additionally, a report of VA examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b)(1) (in effect prior to March 25, 2015).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  See Norris v. West, 12 Vet. App. 413, 417 (1999).   

Finally, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).  Further, previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2017). 

Here, the Veteran contends that he is entitled to an earlier effective date for the grant of service connection for a lumbar spine disability.  

By way of background, the Veteran first filed a claim for service connection for a lumbar spine disability in June 1997.  His claim was denied in a January 1998 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year; accordingly, the January 1998 rating decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.  On June 9, 2006, the Veteran filed a claim to reopen the previously denied claim for entitlement to service connection for a lumbar spine disability.  Service connection was eventually granted in a February 2013 rating decision with an effective date of June 9, 2006-the date of the claim to reopen.  

The Board notes that in an October 2014 Statement in Support of Claim, the Veteran contends that it was "clear and unmistakable error on behalf of the VA" to have denied his previous claim for service connection for a lumbar spine disability.  He further claims that he should not have been initially denied service connection for this disability.  Although the Veteran has presented the same arguments for both his CUE claim and his earlier effective date claim, it is well settled that a CUE claim constitutes a distinct claim separate from one for an earlier effective date.  See Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002).  As noted in the Introduction, this specific issue is referred to the AOJ for appropriate action.  

A review of the record reflects that between the time of the Veteran's initial final denial of service connection for a lumbar spine disability and his claim to reopen in June 2006, the Veteran did not submit any formal or informal claims for benefits.  Further, no new and material evidence was submitted during this time.  Accordingly, the earliest possible effective date for the Veteran's reopened claim of service connection for a lumbar spine disability is June 9, 2006, the date his claim to reopen was received by VA.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(r). 

As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, an effective date earlier than June 9, 2006, for the grant of service connection for a lumbar spine disability is denied.  

III. Dependency Compensation 

The Veteran maintains that he has not received dependency compensation for his daughter from the date he was service connected to the date she turned 18 years old.  He further claims that he had previously submitted his daughter's documents and was unaware that he needed to submit further information in regards to adding her as a dependent.  He is requesting dependency compensation from April 10, 2008, the date he became eligible for dependency compensation, to September [REDACTED], 2012, the date his daughter turned 18 years old.  

Veterans who have service-connected disabilities rated as 30 percent disabling and higher may be entitled to additional compensation for dependents.  38 U.S.C. § 1115 (2012); 38 C.F.R. § 3.4(b)(2) (2017).  When determining the effective date for an award of additional compensation for dependents, the effective date will be the latest of the following dates:  (1) the date of claim; (2) the date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b) (2017). 

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if the evidence of the event is received within one year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within one year of notification of such rating action.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.401(b)(1).  The earliest date that an additional award of compensation for dependents can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31 (2017). 

In Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009), the Court of Appeals for Veterans Claims (Court) held that the effective date for additional compensation for dependents shall be the same date as the rating decision giving rise to such entitlement, irrespective of any previous 1115 benefits, if proof of dependency is submitted within one year of notice of the rating action.  Although the Court held that there can be "multiple rating decisions that establish entitlement to additional dependency compensation," the Court still requires that proof of dependent status be submitted within one year of notice of rating action.  Id.  

VA will accept, for purposes of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains the following:  the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C. § 5124 (2012); 38 C.F.R. § 3.204 (2017).  

In a February 2013 rating decision, the Veteran was awarded service connection for a lumbar spine disability with an evaluation of 10 percent effective June 9, 2006, and an evaluation of 40 percent effective April 10, 2008.  Accordingly, the Veteran became eligible for dependency compensation on April 10, 2008, because that is the date on which he was rated as over 30 percent disabling.  

The Veteran was sent a notification letter of this decision on March 4, 2013.  The notification letter provided information to the Veteran indicating that as his combined evaluation was 30 percent or more disabling, he might be eligible for additional benefits based on dependency.  The letter further indicated that the VA might be able to pay him retroactive benefits for his dependents if he submitted VA Form 21-686c, Declaration of Status of Dependents, or reported dependents "within a year from the date of this letter."  

A review of the record indicates that the Veteran did not submit the required documentation within one year of the February 2013 rating notification, sent on March 4, 2013.  Although there can be multiple rating decisions that establish entitlement to additional dependency compensation, the Veteran's daughter turned 18 on September [REDACTED], 2012.  Further, the RO contacted the Veteran on September 22, 2014, regarding dependency, and the Veteran informed the RO that his daughter was not attending school at the time, and therefore not eligible as a dependent.    

Accordingly, the Board finds that the Veteran is not entitled to dependency compensation for his daughter.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent from June 9, 2006, and a rating in excess of 40 percent from April 10, 2008, for a lumbar spine disability is denied.  

Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.  

Entitlement to an initial disability rating of 10 percent, but no higher, prior to January 25, 2012, for radiculopathy of the left lower extremity is granted; but a rating in excess of 20 percent from January 25, 2012, is denied. 

Entitlement to an effective date prior to June 9, 2006, for the grant of service connection for a low back disability is denied. 

Entitlement to dependency compensation for the Veteran's daughter is denied.  




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


